Citation Nr: 0110934	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Huntington, West 
Virginia RO, which granted service connection for PTSD, and 
assigned a 10 percent evaluation under Diagnostic Code 9411, 
effective from February 1999.  The veteran submitted a notice 
of disagreement in December 1999, and the RO issued a 
statement of the case in January 2000.  The veteran submitted 
a substantive appeal in May 2000.  In August 2000, the RO 
increased the rating for PTSD to 30 percent, effective from 
the original date of claim in February 1999.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of a 
higher rating for PTSD remains in appellate status.  The 
Board notes that the Court recently rendered a decision in 
Fenderson v. West, 12 Vet. App 119 (1999).  According to 
Fenderson, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  In this 
case, the RO granted a 30 percent rating for the veteran's 
service-connected PTSD effective as of the effective date of 
service connection.  As such, the RO apparently did not find 
that staged ratings were warranted.  The Board will also 
consider if staged ratings are warranted.  

The Board further notes that in a January 2000 rating 
decision, service connection was granted for residuals of 
cold injuries to the feet.  Although the veteran was notified 
of this decision and of his procedural and appellate rights, 
he has not initiated an appeal.  


FINDING OF FACT

The veteran's PTSD, since the effective date of service 
connection has caused flattened affect; circumstantial speech 
with loosening of associations; panic attacks more than once 
a week; impairment of short- and long-term memory; impaired 
judgment; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships; however, the veteran's PTSD has not been 
productive of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; and/or neglect of 
personal appearance and hygiene.  


CONCLUSION OF LAW

A 50 percent rating for PTSD, but no higher, is warranted 
from the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.41, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the May 1999 rating 
decision, the veteran was notified of the reasons and bases 
for the grant of a 10 percent rating for PTSD effective from 
the date of service connection.  He was similarly advised in 
a January 2000 statement of the case.  In an August 2000 
rating decision, the veteran was notified of the reasons and 
bases for the assignment of a 30 percent rating for PTSD 
effective from the date of service connection.  He was 
similarly advised in an August 2000 supplemental statement of 
the case.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decisions, 
statement of the case, and supplemental statement of the 
case, sent to the veteran, informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the veteran indicated that he was 
treated at the Clarksburg VA Medical Center (VAMC) and by a 
Vet Center.  The clinical records from both of these 
facilities were requested and thereafter received.  The Board 
notes that the veteran referred to a specific physician from 
the VAMC, but the records did not reflect treatment from that 
physician.  Thereafter, the veteran was notified of this 
information and that he could submit such records as the VAMC 
had apparently submitted all of their recent records.  The 
veteran did not submit any additional records.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


A.  Factual Background

The veteran had active service from April 1943 to December 
1945.  Service department records show that he was awarded 
both the Combat Infantryman Badge and the Purple Heart Medal, 
among other medals.  Thus, it has been established that he 
service in combat.  
 
The veteran underwent a VA examination in April 1999, and he 
reported his combat experiences in Europe and in Normandy. 
The veteran reported being antisocial before service and that 
he did not like crowds.  He also reported going to war group 
meetings and discovering that he was more sociable before 
service.  The veteran reported having a lack of respect for 
persons in big places, but not for their positions.  The 
veteran reported that he could not remember the names of 
anyone he served with, and that the war taught him how to 
kill.  The veteran reported that he was not able to adjust 
well to civilian life and that he was never compatible with 
management.  The veteran reported that he did not sleep at 
night and that he stayed awake until one or two in the 
morning during which time he read, watched television, and 
worked.  The veteran denied having any nightmares but 
admitted to having flashbacks of some scenes from the war.

Upon examination, the examiner found that the veteran was 
appropriately attired and cooperative, but distant.  He was 
alert and oriented times three.  His mood was described as 
"average," with euthymic and broad affect.  Thought content 
was negative for any auditory or visual hallucinations, or 
suicidal or homicidal ideation.  The veteran described his 
memory as "getting worse."  He recalled three out of five 
objects at zero minutes and two out of three objects at five 
minutes.  He also recalled three out of four presidents in 
the last thirty years.  The veteran knew the number of days 
in a year, the purpose of lungs, and the cause of rust; he 
was able to interpret common expressions.  The diagnosis on 
Axis I was PTSD, mild form and chronic.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50, indicative of serious impairment in social or 
occupational functioning (e.g., no friends), or serious 
symptoms.

A May 1999 RO rating decision granted service connection for 
PTSD, and assigned a 10 percent evaluation under diagnostic 
code 9411, effective from February 1999.

Records reflect that the veteran received treatment for PTSD 
in April 2000 and in May 2000.

A May 2000 letter from a Readjustment Counseling Therapist 
reflects that the veteran had severe PTSD symptoms, and that 
he had been participating in group therapy sessions weekly 
since November 1998.  Symptoms experienced by the veteran, as 
reported by his therapist include:  Constant nightmares, 
although usually not remembered; intrusive thoughts of combat 
scenes; anger turned inward; and isolation.  The therapist 
also found that the veteran had severe flattened affect; 
diminished interest in significant activities that he once 
found pleasurable; circumstantial speech with loosening of 
associations; panic attacks more often than once a week; and 
veiled suicidal ideation with no plan or intent.

The veteran underwent a VA examination in July 2000.  He 
reported that he did not have any friends from his military 
service, and that he attended a PTSD group.  He reported 
remembering only the name of an individual who was shot and 
killed.  The veteran reported that he did not like 
remembering how he, himself, was shot.  The veteran reported 
spontaneously that people were shot and wounded, and that 
many lay wounded calling for their mothers.  The examiner 
found that the veteran appeared to have difficulty relating 
to his own life experience of the war, even though he could 
recall it.  The veteran demonstrated that he could remember 
the mission and purpose of his unit, although he had trouble 
remembering any of the identities of those with whom he 
served.  The veteran reported having sleep problems, and that 
he had found a cure for them which was by reading all night.  
The veteran did not enjoy sleep and felt that he slept, at 
most, three or four hours per night.  The veteran knew that 
his dreams were not good, even though he was unable to recall 
their content; the veteran reported that he awoke sweaty.  
The veteran also reported that, after service, he was 
employed by a gas company and by an electric company, and 
that later he operated a successful auto parts store.  The 
veteran reported that his marriage remained intact.

Upon examination, the examiner found the veteran to be alert 
and intelligent without significant deficit in attention or 
memory.  The veteran admitted to having a temper and the 
ability to control it although he admitted that his temper 
almost "flowed over this morning."  The veteran mentioned 
some frustrations of living, and noted his own increased 
heart rate and breathing as more relevant than the specific 
triggering incident.  Regarding these physical symptoms, the 
veteran reported feeling dangerous.  He reported that he 
could hit someone.  The veteran admitted to one occasion when 
he was confronted by a particularly difficult situation and 
got a kitchen knife, and pursued a man with the intent of 
killing him.  The veteran denied any auditory or visual 
hallucinations, but did admit to recurrent experiences of 
seeing the face of a man he had shot at close range.  The 
veteran lamented as to how the military had taught him to 
kill, but that he had been able to turn this off.  The 
veteran rambled back to the shooting in service, stating that 
he just sees the man and the thought that he killed him.  The 
veteran reported that he strongly avoided crowds, but was 
well disciplined and could tolerate and control the emotional 
arousal he experienced in a group of people when it was 
necessary for him to do so.  It was the examiner's impression 
that the veteran was suffering from PTSD based upon specific 
war trauma and prolonged combat exposure, with hyperarousal, 
numbing, and flashbacks.  The diagnosis on Axis I was PTSD, 
chronic.  The examiner assigned a GAF score of 60, indicative 
of moderate difficulty in social functioning (e.g., few 
friends), or moderate symptoms.

An August 2000 RO rating decision increased the evaluation 
for PTSD from 10 percent to 30 percent, effective from 
February 1999.

Statements of the veteran in the claims folder are to the 
effect that he has disturbed sleep, intrusive thoughts, 
flashbacks, impaired memory, and irritability.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

In this case, the medical evidence shows that the veteran's 
PTSD has been productive of symptomatology associated with a 
50 percent rating, but not a 70 percent rating.  The medical 
evidence shows that the veteran's PTSD causes flattened 
affect; circumstantial speech with loosening of associations; 
panic attacks more than once a week; impairment of short- and 
long-term memory; impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
However, the veteran's PTSD has not been productive of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; and neglect of personal appearance 
and hygiene.  The Board notes that although the veteran 
described having some difficulty with impaired impulse 
control as well as some difficulty in adapting to stressful 
circumstances, and also described some veiled suicidal 
ideation, his PTSD was not productive of the other 
symptomatology associated with a 70 percent rating, as noted.  
Conversely, his reported symptomatology more nearly 
approximated that provided in a 50 percent rating for PTSD.

In sum, the evidence as a whole shows that the veteran's PTSD 
has warranted a 50 percent rating from the date of service 
connection.  As noted, a 70 percent rating or higher has not 
been warranted during the appeal period.  Therefore, 
resolving all doubt in the veteran's favor, therefore, a 
50 percent rating for PTSD is warranted from the effective 
date of service connection.


ORDER

A 50 percent evaluation for PTSD, but no more is granted from 
the effective date of service connection, subject to the 
regulations applicable to the payment of monetary benefits.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

